Citation Nr: 1036434	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  09-43  128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1. Entitlement to service connection for chronic pain secondary 
to right ulnar neuropathy, mild, with scar.

2. Entitlement to a disability rating in excess of 10 percent for 
right ulnar neuropathy, mild, with scar.    

3. Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disability. 


ATTORNEY FOR THE BOARD

A. Spector, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1978 to January 
1982.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from February 2009 and July 2009 rating 
decisions from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.

In July 2009, the Veteran submitted a notice of disagreement 
addressing both the denial of an increased rating in excess of 10 
percent for the service-connected right ulnar neuropathy, mild, 
with scar, and the denial of service-connection for chronic pain 
secondary to the right ulnar neuropathy, mild, with scar.  
Subsequently, the Veteran submitted a Form 9 with respect to both 
issues in November 2009.  The Board recognizes that the 
appellant's Form 9 preceded the February 2010 statement of the 
case addressing an increase in excess of 10 percent of the right 
ulnar neuropathy, mild, with scar, and thus, did not file a 
timely Substantive Appeal.  However, inasmuch as the RO has taken 
actions to indicate to the appellant that the IR issue is on 
appeal, and it took no steps to close the appeal, the requirement 
that there be a timely Substantive Appeal is deemed waived.  See 
Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. 
Principi, 16 Vet. App. 556 (2003) (per curiam order). 

In the Veteran's statement dated July 2009, the Veteran asserted 
that he was totally disabled and could not work because of his 
service-connected disability.  Additionally, he reported on the 
November 2009 Form 9 that when working, his elbow becomes very 
aggravated and that he lost his job as a cook because of the 
pain.  He also stated that when he worked for the post office the 
pain was severe.  The Board interprets that statement as raising 
a claim for total disability rating based on individual 
unemployability due to a service- connected disability (TDIU).  
The RO has not expressly developed or adjudicated that issue.  
Nevertheless, a TDIU claim is part of a claim for a higher rating 
when such claim is raised by the record or asserted by the 
Veteran.   See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When, 
as here, evidence of unemployability is submitted at the same 
time that the Veteran is appealing the rating assigned for a 
disability, the claim for TDIU will be considered part of the 
claim for benefits for the underlying disability.  Here, the 
Veteran raised the issue of entitlement to TDIU while challenging 
the rating for his elbow disability.  Therefore, his TDIU claim 
is part of his pending elbow claims and the Board has 
jurisdiction over both issues. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses further development is necessary 
prior to the adjudication of the Veteran's claim of service 
connection for chronic pain secondary to right ulnar neuropathy, 
mild, with scar, and for the claim for an increase rating in 
excess of 10 percent for right ulnar neuropathy, mild, with scar.    

The most recent VA treatment records that have been associated 
with the appellant's claims file are dated in November 2009.  
Further, the last VA examination to assess the severity of the 
Veteran's right ulnar neuropathy was performed in January 2009.  
Since that time, the Veteran has continuously asserted in the 
July 2009 notice of disagreement and the November 2009 VA Form 9, 
that his right ulnar neuropathy is more severe than currently 
contemplated by the assigned 10 percent disability rating.  
Additionally, the Veteran reported that he has a loss of grip in 
his right hand, that he takes up to 6 tablets of pain medication 
daily, that resting his forearm on a table numbs his lower arm, 
and that he has a novocaine-like sensation from his elbow to his 
hand.  

Given the Veteran's assertions, the Board finds that his service-
connected disability may have worsened since his last VA 
examination.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is necessary 
to make a decision on the claim, as defined by law.  In addition, 
where the evidence of record does not reflect the current state 
of a Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Reexamination will be requested whenever VA determines that there 
is a need to verify either the continued existence or the current 
severity of a disability.  See 38 C.F.R. § 3.327(a) (2009).  
Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there has 
been a material change in a disability, or if the current rating 
may be incorrect.  Id.  In this case, there is objective evidence 
indicating that there has been a material change in the severity 
of the appellant's ulnar neuropathy disability since he was last 
examined. Thus, a new examination must be completed.

Next, the Board notes that the outcome of the Veteran's claim for 
an increased rating for right ulnar neuropathy may have bearing 
upon his claim for service connection for chronic pain secondary 
to that service-connected disability.  Consequently, the Board 
finds those claims to be inextricably intertwined.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Thus, the Veteran's service connection claim must also remanded.  
Moreover, the Board observes that it is unclear from the record 
whether the Veteran actually wishes to pursue a separate service 
connection claim for pain secondary to his right ulnar 
neuropathy, or whether he is just asserting additional symptoms 
in support of his increased rating claim.  Accordingly, the Board 
finds that the RO should clarify that matter with the Veteran on 
remand.

Additionally, with respect to the Veteran's claim for a TDIU 
rating, the Board finds that this claim is also inextricably 
intertwined with his pending increased rating and service 
connection claims.  The TDIU claim cannot be reviewed while those 
pending claims remain unresolved.  Thus, adjudication of the TDIU 
claim must be held in abeyance pending further development of the 
Veteran's increased rating and service connection claims.  
Moreover, because the Veteran has not yet undergone a VA 
examination with respect to his TDIU claim, the Board finds that, 
on remand, he should be afforded a VA examination and opinion to 
ascertain the impact of his service-connected right ulnar 
neuropathy on his unemployability.  Furthermore, if the RO 
determines, on remand, that service connection is warranted for 
any additional disability, the impact of that disability on the 
Veteran's unemployability should also be addressed.  Friscia v. 
Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the 
record by obtaining an examination that includes an opinion as to 
the effect of the Veteran's service-connected disabilities on his 
ability to secure or follow a substantially gainful occupation).

Finally, a remand is also necessary to obtain outstanding VA 
medical records.  The record reflects that the Veteran was 
receiving periodic VA treatment for his right ulnar neuropathy up 
through November 2009.  However, no subsequent VA medical records 
associated with that disability have yet been associated with the 
claims folder.  Because it appears that there may be outstanding 
VA medical records dated after November 2009 that may contain 
information pertinent to his claim, those records are relevant 
and should be obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should clarify whether the Veteran 
actually wishes to pursue a separate service 
connection claim for chronic pain secondary to 
his right ulnar neuropathy, or whether he is 
just asserting additional symptoms in support 
of his increased rating claim.

2.   The AMC should obtain any of the 
appellant's outstanding VAMC treatment records 
dated from November 2009 to the present.  Any 
attempts to obtain these records and responses 
received thereafter should be associated with 
the appellant's claims file.  The appellant 
should also be offered the opportunity to 
submit any private treatment records in 
support of his claim.

3.  After obtaining any available treatment 
records, the Veteran should be scheduled for a 
new VA examination to determine the current 
level of severity of his service- connected 
right ulnar neuropathy, mild, with scar.  The 
claims file and a copy of this remand must be 
made available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should note in the examination report 
that the claims folder and the remand have 
been reviewed.  All necessary testing should 
be provided.

The examiner should specifically state the 
Veteran's symptoms are mild, moderate, or 
severe.  The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and conclusions 
reached, citing the objective medical findings 
leading to the conclusions.

The examining physician should express an 
opinion as to whether it is at least as likely 
as not that the service-connected disability 
prevents the Veteran from engaging in 
substantially gainful employment, without 
regard to age or non-service- connected 
conditions.   


4.  Following the completion of the foregoing, 
and after undertaking any other development it 
deems necessary, the AMC should readjudicate 
the Veteran's claim, considering all 
applicable laws and regulations.  If the claim 
is denied, the AMC should provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an appropriate 
period of time for response.  Thereafter, the 
claims folder should be returned to the Board 
for further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



